Suggestions of error have been filed for both the appellants and the appellees. Counsel for the appellees, in addition to rearguing the case, call our attention to the fact that, by a codicil, Mrs. Gross appointed the Mississippi State Bank as executor and trustee of her will in the place of Lehman  Loeb. They further state, and the fact appears — though somewhat obscurely — from the record that an administrator cum testamentoannexo of Mrs. Gross' estate was appointed, who settled with and has been discharged by the chancery court of Madison *Page 456 
county. From this they argue that the trust has become inactive and therefore the appellees have the right to maintain the bill under the rule announced in Chandler v. Chandler, 111 Miss. 525, 71 So. 811. That was a case of a strictly passive trust. The one here is active, and that there may be no trustee now discharging it is of no consequence, for a trustee may be appointed at any time by the proper chancery court. We adhere to the views hereinbefore expressed.
The appellants suggest that a final judgment should have been rendered here dismissing the bill, with which suggestion we agree, so, instead of remanding the case to the court below, the cause will be here dismissed.
So ordered.